*418OPINION.
Mellott:
The Federal statute (sec. 23, Revenue Act of 1936) autho-izes the deduction of taxes paid or accrued within the taxable year. .Respondent determined that, inasmuch as petitioner’s books were kept upon an accrual basis, the real estate taxes, “which were assessed against * * * [it] on October 1, 1936, are deductible for income tax purposes during the year 1936.” He made no specific reference in the notice of deficiency to the personal property taxes and both parties, upon brief, discuss the two classes of taxes as if the same rules were applicable to each. For reasons which will hereinafter appear it has been deemed expedient to consider them separately; but first the contentions of the respective parties will be stated.
Petitioner contends that “the taxes must be said to have accrued when the process of valuation and assessment ended and the task of levying and collection began, that is, when pursuant to * * * [the statutes] * * * the County Board of Taxation on May 4, 1937 delivered to the collectors of the various taxing districts the ■corrected, revised and completed duplicate tax lists, certified * * * to be a true copy of the taxes assessed.” Respondent summarizes his position to be “that the ownership of New Jersey real estate on October 1, as of which date the assessment is made, is the event which determines the liability for taxes thereon and that accordingly such taxes accrue on that date for Federal income tax purposes.”
The parties agree that in determining when state property taxes •accrue the laws of the particular state must be examined. No attempt will be made to set out all of the statutes which are applicable. They are all shown in “New Jersey Statutes Annotated Permanent Edition Title 54, Taxation” and the references which will hereinafter be made, unless otherwise indicated, are to the sections shown in this volume.
The findings outline the steps taken by the taxing authorities in connection with petitioner’s state taxes. The steps seem to have been in accordance with the law. Thus, under section 54:4-35 the assessor is to “begin the work of making assessments * * * on October first * * * and * * * complete the work by January tenth following” when he files his assessment list with the county board of taxation. Public notice is given as required by section 54:4-38 and the board meets “for the purpose of examining, revising and correcting the tax lists” (sec. 54:4-46), and to “do everything necessary for the taxation of all property in the county equally and at its true value.” (Sec. 54:A47.) “Upon ascertaining the total amount of tax to be *419raised” it determines the rate to be used and causes an extension of the amount of tax to be made on the duplicate lists (sec. 54:4-48), which are delivered to the collectors. (Sec. 54:4-55.) Each collector of a taxing district “at once” begins “the work of * * * delivering tax bills to the individuals assessed” and is required to complete that work at least two months before the third installment of taxes falls due. (Sec. 54:4-64.) He is also required to prepare and mail or otherwise deliver to the individuals assessed, “at least two months before the first installment of taxes falls due * * * a tax bill” for the first and second installments, computed “at one-half of the complete tax last previously levied. ” (Sec. 54:4-64.) The first installment is payable on February 1, the second on May 1, the third on August 1, and the fourth on November 1, “after which dates, if unpaid, they shall become delinquent.” (Sec. 54:4r-66.) “The amount to be payable for the third and fourth installments shall be the full tax as levied for the current year, less the amount charged as the first and second installments. * * *” (Sec. 54:4-66.) See Minnie M. Coward, 39 B. T. A. 1158, and Commissioner v. Coward, 110 Fed. (2d) 725, for additional discussion of Now Jersey taxes.
The provisions referred to above are applicable both to real estate and personal property taxes. Personal property taxes, however, constitute a personal liability of the taxpayer (sec. 54: 4-1) and may be enforced by distress and sale (sec. 54:4-78) or by arrest and imprisonment (sec. 54:4-79). The severance of ownership of such property after October 1 or even its absolute destruction does not relieve the owner of it on that date from such personal liability. Hann v. State Board of Taxes and Assessment, 147 Atl. 724. Applying the test laid down in the oft-cited case of United States v. Anderson, 269 U. S. 422, it is apparent that all of the events occurred on October 1, 1936, fixing petitioner’s liability for the personal property tax. We have not overlooked the fact that the rate was not fixed until later and the precise amount to be paid was not then certain. That, however, does not prevent accrual of the tax. H. H. Brown Co., 8 B. T. A. 112; First Bond & Mortgage Co., 27 B. T. A. 430; Texas Coca-Cola Bottling Co., 30 B. T. A. 736; Gatens Investment Co., 36 B. T. A. 309; Carl K. Lifson, Administrator, 36 B. T. A. 593; affd., 98 Fed. (2d) 508; certiorari denied, 305 U. S. 662. The Commissioner, in our judgment, correctly disallowed the deduction of the personal property taxes in the fiscal year before us.
The claimed deduction for real estate taxes can not be disposed ■of so summarily. Tire same tests should be applied as have been applied in connection with the personal property taxes. Under section 54: T-l, while all property in New Jersey is to be “assessed to the owner thereof with reference to the amount owned on October first. *420in each year”, it is significant that the legislature has singled out “the person * * * assessed for personal property”, making him “personally liable” for the tax. Inclusio umius est exdusio alterms, Tax on realty is not a personal obligation of the owner, Bea v. Turner & Co., 115 N. J. S. 189; 169 Atl. 832, and “the fact that the property has been assessed prior to sale, does not in the eyes of the New Jersey legislature mean that the tax resulting from that assessment is to be borne by the seller.” Commissioner v. Coward, supra. Cf. Borough of Wrightstown v. Salvation Army, 123 Atl. 607. The legislature has the power to discriminate among the various classes of property for the purpose of taxation, State Board of Assessors v. Central R. Co., 48 N. J. Law 146; 4 Atl. 578; Chancellor of State v. City of Elizabeth, 65 N. J. Law 479; 47 Atl. 454; affd., 66 N. J. Law 687; 52 Atl. 1130, and has done so. Thus not only is there no personal liability of the former owner — except the apportionment between buyer and seller on the basis of the calendar year1 — but no arrest or imprisonment for default in payment may be made (sec. 54:4r-79) and no lien attaches unless the taxes are unpaid on and after December first of the year in which they fall due. (Sec. 54: 5-6.) Petitioner, then, could have sold its real estate after October 1, 1936, and prior to January 1,1937, without becoming liable for any of the real estate taxes for the current year 1937 and the property would not have been subject to any lien for taxes (assuming, of course, that prior years’ taxes had been paid). Indeed such a sale, even if made after January 1,1937, would not have subjected petitioner to a personal liability for the taxes except for the provisions of section 54:4-56, supra.
The liability in rem, as the Circuit Court of Appeals for the Third Circuit observed in the Coward case, supra, “may well afford a basis for ‘accruing’ the tax in the accounting sense” as of October 1 of the preceding year. In the footnote, however, the court pointed out that a ruling by the department to that effect is not in harmony with the theory, generally announced, that real estate taxes accrue in the absence of personal liability at the time the tax lien takes effect. Since the attachment of the tax lien occurred as the last, rather than the first, step in the tax cycle, “the General Counsel’s failure to follow the general theory is understandable.” Inferentially the court anticipated the obvious absurdity of attempting to do what petitioner here requests — i. e., to shift the accrual date to the time the amount of tax becomes fixed. Two installments of taxes have already become due, before this date and in the normal course of events have been paid. *421The most fundamental principle of an accrual method of accounting would he violated if it should be held that an obligation to pay taxes, though carried out in full, had not yet ripened into an accruable item-■merely because the mechanics of determining the amount had not been carried out and the lien of the sovereign had not attached. We think, therefore, it is appropriate to eliminate from further consideration both the lien date and the date the assessment is completed.
But while reason impels the elimination of some of the suggested dates, search for the true one remains somewhat illusory. In attempting to find it we think consideration must be given, not only to the dates specifically set out in the statutes but also to those implicit in the whole scheme of taxation. This seems to be the practical approach. Cf. Farmers Loan & Trust Co. v. Minnesota, 280 U. S. 204, 212. Keal estate taxes are imposed upon an annual basis in New Jersey, Empress Mfg. Co. v. City of Newark, 160 Atl. 388, 389. In this they are like income taxes. Cf. Burnet v. Sanford & Brooks Co., 282 U. S. 359. The general plan seems to be that they are to be assessed and collected in the calendar year, the basis for assessment being the price at which the real estate “would sell for at a fair and bona fide sale by private contract on October first last.” (Sec. 54:4-36.) The numerous references in the statutes to the taxes of “the current year” and “the preceding year”, the requirement that two installments be paid before “the full tax as levied for the current year” is known, the necessity of the transmittal by the state comptroller to the county board of “a statement of the amount of tax appropriated by the state for that year * * * ” (sec. 54: 4r-39), and the filing of similar statements by the various municipalities and subdivisions (sec. 54:4-41 et seq.), together with the provisions of section 54:4-56 referred to above, apportioning the tax between the seller and purchaser “between the previous January first and the date of delivery of the deed”, all support this view. It is therefore reasonable to conclude that all of the real estate taxes for the calendar year accrued at the same time, regardless of the fact they were payable in installments.
In reaching the conclusion that all of the real estate taxes should be accrued at the same time we have not overlooked the line of cases, some of which are cited by the parties, in which prorating of the taxes has been approved. See, e. g., Carondelet Building Co. v. Fontenot, 111 Fed. (2d) 267; Citizens Hotel Co. v. Commissioner, 127 Fed. (2d) 229; Commissioner v. Rust’s Estate, 116 Fed. (2d) 636; and New Orleans Cold Storage & Warehouse Co., Ltd., 40 B. T. A. 121. Some of the cases cited dealt with taxpayers keeping their books upon an accrual basis and making return, during the particular period, for less than a full year. In others the question involved an allocation of *422taxes between vendor and vendee. The cases in the latter group were-overruled by the recent decision of the Supreme Court in Magruder v. Supplee, - U. S. -(May 25, 1942). Whether it had a similar effect upon those in the other group need not be determined in this proceeding. Cases such as Walsh-McGuire Co. v. Commissioner, 97 Fed. (2d) 983, and others cited by the respondent, though sound in principle, are not applicable. In most of them the lien for taxes attached' at the time the assessment was made or the owner became personally liable for the tax.
The question before us, simply stated, is: May New Jersey real estate-taxes be accrued during a fiscal period beginning January 1 and ending August 31 ? We think this question must be answered in the affirmative. During this period — and in our judgment prior to February 1, though this need not be decided — all, or the last of the necessaryr events occurred fixing the owner’s liability for the taxes and making them a charge upon the land which, if not paid, would ripen into a lien. Personal liability, in the event of sale after January 1, existed under section 54:4-56, supra, and the lien, which would attach on “December first of the year in which they fall due” under section 54:5-6-would include any unpaid installment. It follows that the respondent erred in denying the deduction of the real estate taxes.
Reviewed by the Board.

Decision will be entered unden' Bule 50„

Murdock dissents.

 Under section 54:4-56, if not otherwise provided by agreement between the seller- and the purchaser, the seller is “liable for the payment of such proportion of the taxes for the current year * * * as the time between the previous January first and the date* of the delivery of the deed * * * bears to a full calendar year.”